Title: From Edward Antill to David Humphreys, 25 January 1783
From: Antill, Edward
To: Humphreys, David


                        
                            Dr Sir
                             Coldenham Jany 25th 83
                        
                        As I go on Monday to Join the Cantonment of the Regiment I am under the Necessity of applying for permission
                            to draw Provisions for my Famely Consisting of five Canadian Refugees. the mode of Drawing Suggested by the Minister of
                            War has obligd me to Trouble You. as by the Inclos’d Copy of Directions to the Contractors. I should be obligd to send
                            the monthly returns to Albany & Draw there unless I can obtain yours or thro’ You his Excellencys interposition in
                            my behalf—If his Excellency thought proper to furnish me with an Order to the Contractors for me to Draw five Rations ⅌
                            Day for five Canadian Refugees being my famely it would I presume Answer the purpose for the Year unless misfortunes in my
                            famely Should render it necessary to Alter the Quantity and at the Same time prevent troubling his famely with monthly
                            Applications. but if it Should be thought most proper to apply monthly I offer to your Consideration the inclosd form
                            which I could monthly transmit to Mrs Antill—I beg the favor of you to honor me with an Answer by the bearer—as I would be
                            glad to make my little famely Arrangements before I Sett out. I am with Esteem & Respect your most Obedt very Hble
                            Servt
                        
                            Edwd Antill
                        
                     Enclosure
                                                
                            
                                May it Please your Excellency
                                
                                    c.25 January 1783
                            
                            To direct Provisions to be issued to my family (being five Canadian Refugees) for the Current month
                                Containing thirty one days inclusive being in the whole one hundred & fifty five Rations and Oblige his most
                                Obedt very Hble Servt
                            
                                Edwd Antill
                            
                        
                        
                    